Citation Nr: 0937755	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  07-31 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for sarcoidosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Rebecca Parsons, Appellant's wife


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to July 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which, in pertinent part denied 
entitlement to service connection for sarcoidosis.  

The Veteran and his wife provided testimony before the Board 
at the RO in May 2009.  A transcript of that hearing is of 
record.  

Where the claim in question has been finally adjudicated at 
the RO level and not appealed, the statutes make clear that 
the Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Thus, despite the various characterizations of the 
issue throughout the appeal, the Board must make an 
independent determination as to whether new and material 
evidence has been presented to reopen the claim of 
entitlement to service connection for sarcoidosis.  

The issue of entitlement to service connection for 
sarcoidosis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for sarcoidosis was 
initially denied in an unappealed July 2003 rating decision.

2.  Evidence received since the July 2003 rating decision is 
not cumulative or redundant of the evidence previously of 
record, relates to an element of the claim that was a basis 
for the prior denied, and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
seeking service connection for sarcoidosis.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
Veteran in substantiating his claim.  

Claim to Reopen

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (2008).  An 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2008).  

The Veteran was denied entitlement to service connection for 
sarcoidosis in a July 2003 unappealed rating decision.  The 
evidence of record at that time included the Veteran's 
service medical records, which demonstrated treatment for 
coughing and chest pain during service and a diagnosis of 
pleurisy, and VA medical center (VAMC) records from October 
2002 to June 2005, which include a diagnosis of sarcoidosis.  
The RO determined that the evidence did not establish that 
the Veteran's disability was incurred during active service 
or within on year of discharge.  

The subsequently received evidence includes a letter from the 
Veteran's primary care physician, which states that the 
Veteran likely had symptoms of sarcoidosis in 1970, within 
one year of service.  This evidence pertains to the element 
of a link between the current disease and service.  As such, 
it is clearly new and material and reopening of the claim is 
in order.


ORDER

New and material evidence has been received; the claim for 
entitlement to service connection for sarcoidosis is 
reopened.


REMAND

In this case, the Veteran has a current diagnosis of 
sarcoidosis.  Service treatment records demonstrate 
complaints of and treatment for coughing, dizziness, and 
chest pain during service.  However, sufficient evidence 
providing a clear link connecting his current disability with 
military service is not of record.  

An August 2007 VA respiratory examination concluded that 
there was a lack of objective evidence for the diagnosis of 
pleurisy in service and that a follow-up treatment record 
suggests that the symptoms were likely consistent with 
gastrointestinal complaints.  The examiner concluded that it 
was "less likely as not that [the Veteran's] complaints [in 
service] of a cough, chest pain, and dizziness were pleurisy 
at all and that they were caused by or are a result of his 
subsequent diagnosis of sarcoidosis."  While the examiner's 
opinion on the question of pleurisy in service is clear, the 
Board is uncertain as to whether the examiner meant to 
provide a positive or negative opinion about the possibility 
that the Veteran's in-service complaints were connected to 
sarcoidosis.  Furthermore, the examiner did not provide a 
rationale for the statements related to sarcoidosis and 
seemed to require "objective evidence."  The Courts have 
held that supporting evidence is not required where a Veteran 
provides competent evidence, that medical opinions must take 
into account a Veteran's reports, and that medical opinions 
must include a rationale.  Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Nieves-Rodriquez v. Peake, 22 Vet App 
295 (2008); Dalton v. Nicholson, 21 Vet App 23 (2007).

A September 2007 letter from the Veteran's primary care 
physician stated that although the Veteran was not diagnosed 
with sarcoidosis until 2002, he developed a chronic, dry, 
non-productive cough beginning as early as 1970 or within one 
year of discharge.  The letter suggests, but does not sate, 
that the Veteran had sarcoidosis in 1970.

Therefore, an opinion is necessary to determine whether the 
Veteran's currently diagnosed sarcoidosis was incurred or 
aggravated by service or whether it manifested to a 
compensable degree within one year of discharge.    

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
respiratory examination to determine whether 
sarcoidosis was incurred or aggravated in 
service or whether sarcoidosis was present 
to compensable degree within one year of 
service.  The examiner should review the 
claims folder and note such review in the 
examination report or in an addendum.

The examiner should provide an opinion as to 
whether there is at least a 50 percent 
probability (at least as likely as not) that 
currently diagnosed sarcoidosis had its 
onset in active service; is otherwise the 
result of disease or injury in service; or 
was aggravated (underwent an increase in 
underlying disability) in service.  

The examiner should also provide an opinion 
as to whether it is at least as likely as 
not that sarcoidosis was present within one 
year of service and whether it was at least 
mildly disabling.

The rationale for all opinions should be 
provided.  The examiner is advised that the 
Veteran is competent to report his history 
and symptoms and that his reports must be 
considered in formulating the requested 
opinion.

2.  If the benefits sought on appeal remain 
denied, issue a supplemental statement of 
the case before the claims file is returned 
to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


